DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, since the wherein clause (lines 3-5) refers to “the device” (line 5), but the device is only recited in the alternative in lines 2-3 of the claim (and line 9 of claim 1), it is unclear how much of the wherein clause is a required element (i.e. in the event that prior art discloses the CSS, the wherein clause may not further distinguish over the prior art).  The examiner has interpreted the claim to mean that the wherein clause requires the data concentrator, but that the location of the data concentrator does not distinguish over the prior art in the case that the prior art discloses the CSS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12, 13, 15 and 20 of U.S. Patent 11,325,720 in view of U.S. Patent 10,61,645 issued to Bellinger (“Bellinger”), U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) and U.S. Patent 5,097,099 issued to Miller (“Miller”).

As for claim 1, U.S. Patent 11,325,720 claims all the limitations of claim 1 (see claim 1 of U.S. Patent 11,325,720) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of U.S. Patent 11,325,720 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
U.S. Patent 11,325,720 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of U.S. Patent 11,325,720 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), U.S. Patent 11,325,720 as modified by Bellinger and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because U.S. Patent 11,325,720  as modified by Bellinger and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of U.S. Patent 11,325,720,  Bellinger and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
U.S. Patent 11,325,720 as modified by Bellinger, Sandell and Miller discloses that the internal data communications (U.S. Patent 11,325,720: Claim 1 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).

As for claim 3, U.S. Patent 11,325,720 claims all the limitations of claim 3 (see claim 12).

As for claim 4, U.S. Patent 11,325,720 claims all the limitations of claim 4 (see claim 13).

As for claim 8, U.S. Patent 11,325,720 claims all the limitations of claim 8 (see claim 2).

As for claim 9, U.S. Patent 11,325,720 claims all the limitations of claim 9 (see claim 3).

As for claim 10, U.S. Patent 11,325,720 claims all the limitations of claim 10 (see claim 1).

As for claim 11, U.S. Patent 11,325,720 claims all the limitations of claim 11 (see claim 5).

As for claim 12, U.S. Patent 11,325,720 claims all the limitations of claim 12 (see claim 6).

As for claim 13, U.S. Patent 11,325,720 claims all the limitations of claim 13 (see claim 7).

As for claim 14, U.S. Patent 11,325,720 claims all the limitations of claim 14 (see claim 15 of U.S. Patent 11,325,720) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of U.S. Patent 11,325,720 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
U.S. Patent 11,325,720 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of U.S. Patent 11,325,720 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), U.S. Patent 11,325,720 as modified by Bellinger and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because U.S. Patent 11,325,720  as modified by Bellinger and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of U.S. Patent 11,325,720,  Bellinger and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
U.S. Patent 11,325,720 as modified by Bellinger, Sandell and Miller discloses that the internal data communications (U.S. Patent 11,325,720: Claim 14 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).

As for claim 20, U.S. Patent 11,325,720 claims all the limitations of claim 20 (see claim 20 of U.S. Patent 11,325,720),
except that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of U.S. Patent 11,325,720 to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
U.S. Patent 11,325,720 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of U.S. Patent 11,325,720 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), U.S. Patent 11,325,720 as modified by Bellinger and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because U.S. Patent 11,325,720  as modified by Bellinger and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of U.S. Patent 11,325,720,  Bellinger and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
U.S. Patent 11,325,720 as modified by Bellinger, Sandell and Miller discloses that the internal data communications (U.S. Patent 11,325,720: Claim 20 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).

Claims 1, 8-10, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16 and 20 of U.S. Patent 11,305,884 in view of U.S. Patent 10,61,645 issued to Bellinger (“Bellinger”), U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) and U.S. Patent 5,097,099 issued to Miller (“Miller”).

As for claim 1, U.S. Patent 11,305,884 claims all the limitations of claim 1 (see claim 1 of U.S. Patent 11,305,884) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of U.S. Patent 11,305,884 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
U.S. Patent 11,325,720 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of U.S. Patent 11,325,720 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), U.S. Patent 11,305,884 as modified by Bellinger and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because U.S. Patent 11,305,884 as modified by Bellinger and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of U.S. Patent 11,305,884, Bellinger and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
U.S. Patent 11,305,884 as modified by Bellinger, Sandell and Miller discloses that the internal data communications (U.S. Patent 11,305,884: Claim 1 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).

As for claim 8, U.S. Patent 11,305,884 claims all the limitations of claim 8 (see claim 2 of U.S. Patent 11,305,884).

As for claim 9, U.S. Patent 11,305,884 claims all the limitations of claim 9 (see claim 3 of U.S. Patent 11,305,884).

As for claim 10, U.S. Patent 11,305,884 claims all the limitations of claim 10 (see claim 1 of U.S. Patent 11,305,884).

As for claim 14, U.S. Patent 11,305,884 claims all the limitations of claim 14 (see claim 16 in the claim set dated 7/7/2021 of U.S. Patent 11,305,884) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of U.S. Patent 11,305,884 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
U.S. Patent 11,325,720 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of U.S. Patent 11,325,720 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), U.S. Patent 11,305,884 as modified by Bellinger and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because U.S. Patent 11,305,884 as modified by Bellinger and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of U.S. Patent 11,305,884, Bellinger and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
U.S. Patent 11,305,884 as modified by Bellinger, Sandell and Miller discloses that the internal data communications (U.S. Patent 11,305,884: Claim 16 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).

As for claim 20, U.S. Patent 11,305,884 claims all the limitations of claim 20 (see claim 20 of U.S. Patent 11,305,884) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of U.S. Patent 11,325,720 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
U.S. Patent 11,325,720 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of U.S. Patent 11,325,720 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), U.S. Patent 11,305,884 as modified by Bellinger and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because U.S. Patent 11,305,884 as modified by Bellinger and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of U.S. Patent 11,305,884, Bellinger and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
U.S. Patent 11,305,884 as modified by Bellinger, Sandell and Miller discloses that the internal data communications (U.S. Patent 11,305,884: Claim 20 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”) in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”), U.S. Patent 9,299,471 issued to Robb et al. (“Robb”), U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) and U.S. Patent 5,097,099 issued to Miller (“Miller”).

As for claims 1, 14 and 20, Orbell discloses a vehicle and system, comprising:
a fuel tank (12);
 a system (see Fig. 4) for power and data communications within the fuel tank (12) and across a wall (22, 20C) of the fuel tank (12), the system comprising:
a plurality (paragraph [0020]) of fuel height sensors (16) within the fuel tank (12);
a sealed (paragraph [0024]) active connector (20, 30, 40) extending through the wall of the fuel tank (see Fig. 4), wherein the sealed active connector (20, 30, 40) comprises
	a single connector shell (20, 30, 40); and
an internal electronic circuit (18) disposed within the single connector shell (20), wherein the internal electronic circuit is configured to receive data (paragraphs [0031] and [0036]) from the plurality of fuel height sensors (16) and to transmit data to a core computer system (paragraphs [0031] and [0036]) or a device configured to determine at least a quantity of fuel in the fuel tank;
an internal data communications connection (46) between each of the fuel height sensors (16) and the sealed active connector (20, 30, 40).
Orbell does not explicitly disclose an electric power connection between each of the fuel height sensors and the sealed active connector.
However, Bellinger discloses an electric power connection (to an external source via the data link between the sensor 60 and hybrid interface unit 40; col. 3, lines 12-16) between fuel height sensors (60) and a sealed active connector (40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Orbell by including the electric power connection as disclosed by Bellinger in order to provide power to the sensors while excluding the leakage of fuel (Bellinger: col. 4, line 64 - col. 5, line 2).
Orbell as modified by Bellinger does not disclose that at least the electric power connection between each fuel height sensor and the sealed active connector comprises a resistive non-metallic wire because Orbell as modified by Bellinger does not disclose using resistive non-metallic wire in the fuel tank.
However, Robb discloses using resistive non-metallic wire (Robb: 230) in a fuel tank (Robb: col. 3, line 62 - col. 4, lines 6).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vehicle and system of Orbell and Bellinger by using resistive non-metallic wire for the electric power connection and the internal data communications connection inside the fuel tank as disclosed by Robb in order to prevent electrical arcing or sparking inside the fuel tank (Robb: col. 1, lines 6-12).
Orbell as modified by Bellinger and Robb does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Orbell, Bellinger and Robb to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
Orbell as modified by Bellinger, Robb and Sandell discloses a sealed (Orbell: paragraph [0024]) active connector (Orbell: 20, 30, 40) extending through the wall of the fuel tank (Orbell: see Fig. 4), wherein the sealed active connector (Orbell: 20, 30, 40) comprises an internal electronic circuit (Orbell: 18) configured to receive data from the plurality of fuel height sensors (Orbell: 16) and to format the data into data packets for transmission (Sandell: Abstract) for transmission to a core computer system (CCS) (Orbell: paragraph [0031]) or a device configured to determine at least a quantity of fuel in the fuel tank.
Although Bellinger discloses that the electrical data link may be a multiconductor cable (Bellinger: col. 3, lines 35-39) and that power may be delivered through the data link (Bellinger: col. 3, lines 12-16), Orbell as modified by Bellinger, Robb and Sandell does not explicitly disclose that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, in part, because Orbell as modified by Bellinger, Robb and Sandell does not disclose that a multiconductor cable delivers data and power on different wires.
However, Miller discloses a multiconductor cable (20) that delivers data and power on different wires (22, 24; col. 3, lines 43-53). Miller discloses that the multiconductor cable also provides electromagnetic shielding (col. 1, lines 64-68).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multiconductor cable of Orbell, Bellinger, Robb and Sandell to deliver data and power on different wires and to provide electromagnetic shielding in order to allow data to be transmitted at high frequency without electromagnetic interference (Miller: col. 2, lines 10-16).
Orbell as modified by Bellinger, Robb, Sandell and Miller discloses that the internal data communications (Orbell: 46 and Bellinger: 70 and Miller: 22) is separate from the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24) and the fuel height sensors are provided electric power by only the electric power connection (Bellinger: 70 and col. 3, lines 12-16 and col. 3, lines 35-39; and Miller: 24).
As for claim 20, Orbell as modified by Bellinger, Robb and Sandell performs the claimed method when providing the system of claim 1.

As for claims 2 and 15, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal electronic circuit (Orbell: 18 and Sandell: Fig. 2) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Sandell: paragraph [0026]).

As for claims 3 and 16, Orbell as modified by Bellinger, Robb and Sandell discloses that the sealed active connector (Orbell: 20, 30, 40) is directly connected to devices (Orbell: Control Module; Fig. 4) of the core computer system (CCS) (Orbell: Control Module) by an external data communications connection (Orbell: lines connected 48 to Control Module in Fig. 4) outside the fuel tank (Orbell: see Fi. 4).

As for claims 4 and 17, Orbell as modified by Bellinger, Robb and Sandell discloses that the external data communications connection (Orbell: lines connected 48 to Control Module in Fig. 4) comprises one of a digital data bus, Aeronautical Radio, Incorporated (ARINC) bus (Sandell: paragraph [0007]), or a Controller Area Network (CAN) bus.

As for claim 5, Orbell as modified by Bellinger, Robb and Sandell discloses that  the internal electronic circuit (Orbell: 18) comprises a microprocessor (Orbell: 18) removably disposed within the single connector shell (Orbell: 20), wherein the internal electronic circuit (Orbell: 18 and Sandell: Fig. 2) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Sandell: paragraph [0026]).

As for claims 6 and 18, Orbell as modified by Bellinger, Robb and Sandell discloses that the sealed active connector (Orbell: 20, 30, 40) comprises an active adapter (Orbell: 40) connected to a passive sealed connector (Orbell: 20) that extends through the wall (Orbell: 22) of a fuel tank (Orbell: 12), wherein the internal electronic circuit (Orbell: 18) is disposed within the active adapter (Orbell: 40) and the active adapter (Orbell: 40) is removable from the passive sealed connector without removing the passive sealed connector from the wall of the fuel tank (Orbell: paragraph [0036]),
wherein the internal electronic circuit (Orbell: 18 and Sandell: Fig. 2) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Sandell: paragraph [0026]).

As for claims 7 and 19, Orbell as presently modified by Bellinger, Robb and Sandell discloses the system and vehicle of claims 1 and 14 (see the rejection of claims 1 and 14 above) and that the fuel tank is mounted in a wing of an aircraft (Orbell: see Fig. 1).
Orbell as presently modified by Bellinger, Robb and Sandell does not disclose that the plurality of fuel height sensors are distributed at predetermined different locations within the fuel tank to accurately measure a quantity of fuel within the fuel tank.
However, Bellinger further discloses that a plurality of fuel height sensors are distributed at predetermined different locations within a fuel tank to accurately measure a quantity of fuel within the fuel tank (Bellinger: col. 3, lines 19-24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plurality of fuel sensors of Orbell, Bellinger, Robb and Sandell 
Bahorich as modified by Rob to be distributed at predetermined different locations as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of the aircraft such as pitching, banking and/or inverted flight.

As for claim 8, Orbell as modified by Bellinger, Robb and Sandell discloses the resistive non-metallic wire (Robb: 230) comprises a carbon loaded (Robb: col. 47-49) thermoplastic (Robb: Nylon-6; col. 4, lines 59-61).

As for claim 11, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal data communications connection (Orbell: 46) comprises a resistive non-metallic wire (Robb: 230).

As for claim 12, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal data communications connection comprises an analog signal out connection (Orbell: 46; the wires are capable of carrying an analog signal).

As for claim 13, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal data communications connection comprises a digital signal out connection (Orbell: 46; the wires are capable of carrying a digital signal; also Sandell: paragraph [0007]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”) in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”), U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) and U.S. Patent 5,097,099 issued to Miller (“Miller”) as applied to claim 1, further in view of CN 104372281 by Xi et al. (“Xi”).

As for claim 9, Orbell as modified by Bellinger, Robb, Sandell and Miller discloses the system of claim 1 (see the rejection of claim 1 above).
Orbell as modified by Bellinger, Robb, Sandell and Miller does not disclose that the resistive non-metallic wire comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic.  Instead, Robb discloses that the resistive non-metallic wire comprises carbon loaded plastic (Robb: col. 4, lines 41-61).
However, Xi discloses a resistive non-metallic wire that comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic (Xi: paragraphs [0006] and [0007]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plastic of Orbell, Bellinger, Robb, Sandell and Miller to be PEEK thermoplastic as disclosed by Xi because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

As for claim 10, Orbell as modified by Bellinger, Robb, Sandell, Miller and Xi discloses that the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter (Robb: col. 3, lines 57-61).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”) in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”), U.S. Patent 9,299,471 issued to Robb et al. (“Robb”), U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) and U.S. Patent 5,097,099 issued to Miller (“Miller”) as applied to claim 1, further in view of U.S. Patent 10,564,022 issued to Olson (“Olson”).

As for claim 21, Orbell as modified by Bellinger, Robb, Sandell and Miller discloses the system of claim 1 (see the rejection of claim 1 above) and an external data communications connection outside the fuel tank (Orbell: plugs that connect to 48) between the sealed active connector (Orbell: 20, 30, 40) and the CCS (Orbell: paragraph [0031]) or device configured to determine at least a quantity of fuel in the fuel tank.
Orbell as modified by Bellinger, Robb, Sandell and Miller does not disclose that the external data communications connection comprises a data concentrator connected between the sealed active connector and the device.
However, Olson discloses an external data communications connection that comprises a data concentrator (46).  The examiner notes that the data concentrator is connected between a sealed connector (44) and a CSS (50).
Olson and the Orbell-Bellinger-Robb-Sandell-Miller combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the data concentrator of Olson with the external data communications connection and CSS by inserting the data concentrator between the external data communications connection and CSS as suggested by Olson and that in combination, the external data communications connection, data concentrator and CSS merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the external data communications connection of Orbell, Bellinger, Robb, Sandell and Miller to include the data concentrator as disclosed by Olson in order to achieve the predictable result of receiving signals from the external data communications connection and transferring the signals to the CSS.
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
On page 9 of the Remarks, Applicant argues that Orbell does not discloses a single connector shell.  Instead, Orbell discloses a canister 20 and cartridge 40.  The examiner respectfully disagrees.  The examiner notes that disclosed and claimed the single connector shell can have multiple components (see, for example, claim 6, where the single connector shell has active and passive connectors).  Since the single connector shell can have multiple components, canister 20 and cartridge 40 of Orbell read on the claimed single connector shell.
Regarding the limitation that the internal data communications is separate from the electric power connection and the fuel height sensors are provided electric power by only the electric power connection, Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot in view of the new grounds of rejection.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853